Citation Nr: 1105601	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to initial evaluations for service-connected 
posttraumatic stress disorder (PTSD) in excess of the 10 percent 
assigned effective February 20, 2004, and the 50 percent assigned 
effective February 5, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The veteran had active service from January 1968 to January 1971 
and from September 1979 to November 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) granting service 
connection for PTSD and assigning an initial evaluation of 10 
percent for that disorder.  By a July 2010 rating action 
following remand by the Board, the Appeals Management Center 
(AMC) granted an increased evaluation to 50 percent effective 
from the February 5, 2010, date of a VA examination for 
compensation purposes.  

The Board had previously issued a decision on the appealed in 
November 2008.  However, the Board vacated that decision based on 
a request for Board hearing which had been submitted prior to the 
date of that decision but not associated with the file.  The 
Board has remanded this case in April 2008, then in March 2009 in 
response to the request for a hearing, and most recently in July 
2009 for evidentiary development.  The case now returns to the 
Board for further review.  

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at a videoconference hearing conducted in June 
2009.  A transcript of that hearing is contained in the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board in July 2009 remanded the case for additional 
development including in particular an additional VA examination 
to address the nature and severity of the Veteran's service-
connected PTSD, and to distinguish disability due to PTSD, to the 
extent possible, from other disability including status post 
stroke.  An examination was conducted in February 2010 and the 
examiner reported that he reviewed the claims file.  However, it 
does not appear that the examiner saw all the pertinent medical 
evidence, because it appears that he accepted the Veteran's full 
account of past medical history and current symptoms despite the 
presence of conflicting and/or contradicting records.  This is 
particularly troubling because past records indicate significant 
discrepancies between the Veteran's self-reported history and his 
records, which have attributed his memory impairments to multiple 
(non-service-connected) strokes.  Thus, the February 2010 
examiner's reliance on the Veteran's self-reported history of 
symptoms or past impairments in functioning substantially 
compromise the validity of that examination.  

The Veteran at that February 2010 examination reported that he 
had been an inpatient for a year at a VA residential facility in 
2003 due to "suicidality" related to his PTSD.  However, a 
review of his medical records fails to show such a 2003 
hospitalization, although it is documented that he was seen at a 
VA facility in 2005 for reported suicidality.  On the other hand, 
records do disclose that the Veteran received VA care in 2003 due 
to a need for post-stroke rehabilitation.  He did acknowledge 
that 2003 VA post-stroke rehabilitation history in testimony 
before the undersigned at his June 2009 videoconference hearing.  
Other contradictions between the medical records and findings 
upon the February 2010 examination are also readily found upon 
review of the Veteran's treatment records.  

In VA treatment records in 2009 and as recently as December 2009, 
the Veteran was noted to be without memory deficits for remote, 
recent, and immediate memory, despite some aphasic problems noted 
over the years in treatment records following his 2003 stroke.  
Thus, based on these treatment records, memory problems following 
his stroke rehabilitation appear to have substantially resolved, 
and to the extent some aphasic cognitive impairments remain, they 
are associated in the treatment records with status post stroke.  
In contrast, the February 2010 VA examiner found moderate 
impairment in remote, recent, and immediate memory, and 
attributed those impairments to the Veteran's PTSD.  The February 
2010 examiner appears to have thus questionably relied on the 
self-reported or displayed symptoms of the Veteran, and to have 
likely erroneously attributed those symptoms to PTSD rather than 
stroke residuals.  Other symptoms as noted by the February 2010 
examiner which also appear contradicted by findings upon recent 
treatment include attention disturbance, slowed thought 
processes, chronic suicidality, and significant cognitive loss.  
The February 2010 examiner also relied on the Veteran's self-
report of significant impairment due to irritability and 
fighting, even though the only example the Veteran then provided 
of fighting was a historical event from 2004 to 2005, when he 
said he repeatedly struck a man in public because that man had 
hit the man's wife.  That event of five years' past can hardly be 
a reliable basis for measuring his current level of irritability, 
and should not reasonably have been attributed solely to PTSD 
where, as here, irritability has been attributed in multiple past 
treatment records as a symptom of neurological damage that did 
not manifest until after his 2003 stroke.  

The February 2010 examiner in essence accepted all the Veteran's 
self-reported symptoms and history of mental disability, without 
apparent question, and attributed all this self-reported 
disability to the Veteran's PTSD rather than other causes 
including status-post stroke.  Based on these unquestioned 
findings, the February 2010 examiner concluded that the Veteran 
could not work due to his PTSD-related symptoms including in 
particular due to his irritability and fighting.  The examiner 
then assigned a score of 45 on the Global Assessment of 
Functioning (GAF) Scale.  These findings, conclusions, and GAF 
score are all significantly contrary to recent findings upon VA 
treatment, and the examiner did not appear to even recognize 
these discrepancies, much less offer an explanation for such an 
apparent dramatic shift in psychological impairment without 
indicated cause.  

Ultimately, based on the numerous significant contradictions 
between the record and the findings and conclusions of the 
February 2010 VA examiner, the Board must reject the February 
2010 VA examination as based on inaccurate factual premises, with 
that examination thus not meriting of consideration by the Board 
in its adjudication addressing the Veteran's service-connected 
PTSD.  The U.S. Court of Appeals for Veterans Claims (Court) has 
held that an examination which does not take into account the 
records of prior medical treatment is neither thorough nor fully 
informed, Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Moreover, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Finally, a medical opinion based on an inaccurate factual premise 
is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

However, once VA provides an examination in a service connection 
claim, the examination must be adequate or VA must notify the 
veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The appealed initial 
rating claim is downstream of such an initial rating claim, and 
thus this rule governing adequacy of examination to be afforded 
the Veteran should apply.  Accordingly, the Board must again 
remand the case to afford the Veteran an additional examination 
that is adequately informed and does adequately consider  the 
Veteran's past medical history including of stroke and status 
post stoke symptoms, and past findings of mental impairment for 
treatment purposes.  

Necessarily, in light of the apparent contradictions between 
recent treatment findings and the Veteran's self-report of 
symptoms and level of impairment upon VA examination for 
compensation purposes, objective bases for findings upon 
examination must be sought to avoid reliance on the Veteran's 
self-reports which may be reasonably be judged to substantially 
lacking in reliability or credibility, either due to neurological 
impairments or due to motivation for secondary gain, 
respectively.  Regarding issues of credibility, the Board notes 
that credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with other 
evidence of record, facial implausibility, bad character, 
interest, bias, self- interest, malingering, desire for monetary 
gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 
511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific 
information as to any additional treatment or 
examination evidence not yet associated with the 
claims file, and afford him the opportunity to 
submit any additional information or evidence.  
Thereafter, complete any indicated development, 
and associate any records and responses received 
with the claims file.  

2.  Thereafter, schedule the Veteran for 
examination by a VA psychiatrist other than the 
examiner who conducted the February 2010 VA 
examination, to determine the current nature and 
severity of his service-connected PTSD.  The 
claims folder, including a copy of this 
Remand and any additional evidence obtained, 
must be made available to the examiner for 
review.  All tests and studies deemed necessary 
by the examiner should be conducted, in order to 
obtain, as accurately as possible, a true picture 
of the nature and extent of any current PTSD.  
These tests should include validity testing of 
the Veteran's responses.  The tests and studies 
performed, and their results, should be discussed 
in the examination report. 

The examiner should do the following:

a.  Identify and diagnose all current 
psychiatric disability and physiological 
disabilities, including residuals of 
stroke(s).  Distinguish, to the extent 
possible, PTSD from any non-PTSD 
symptomatology, such as stroke residuals, 
any personality disorders, or symptoms of 
physical disability distinct from 
psychiatric disability.  For example, if 
the Veteran is relatively inactive due to 
his diabetes and not due to psychiatric 
disability, this should be reflected in the 
report.  If he has aphasia or irritability 
or other cognitive impairment due to past 
stroke(s) or due to other ailment of 
organic origin, this should be reflected in 
the report.  If he is self-isolating due to 
personality conflicts rather than PTSD or 
other psychiatric impairment, this should 
be reported.  


b.  Reconcile, to the extent possible, the 
inconsistent and/or false statements by the 
Veteran which were relied upon by the prior 
PTSD examiner in February 2010, as 
discussed in the body of this Remand, and 
indicate whether any such false statements 
are due to cognitive deficits as associated 
with status post multiple strokes, as has 
been attributed in past medical records.  
The examiner should take care to review 
recent mental health treatment records, 
including those in 2009 showing limited 
PTSD-related symptoms and reasonably good 
levels of functioning, and contrast these 
with self-reported levels of functioning 
upon VA examination  in February 2010.  The 
examiner should derive from such 
comparisons any indicated conclusions 
concerning the reliability of the Veteran 
both as a medical historian and in terms of 
his report of current symptoms and 
displayed functioning upon examination and 
testing.  In this regard, the examiner 
should note that the Board has rejected the 
February 2010 VA examination as having 
failed to consider findings upon past 
treatment records and having failed to 
consider the veracity or absence of 
veracity or accuracy or inaccuracy of the 
Veteran's statements and presentations and 
responses upon testing.  The Board would 
appreciate tests and other efforts to 
verify the veracity of responses and the 
veracity of displays of functioning or 
dysfunction upon examination.  

c.  To whatever extent the Veteran's 
complaints of symptoms or impairment in 
functioning associated with PTSD are 
inconsistent with or unexplainable by 
objective findings, explain any resulting 
conclusions as to the actual level of 
psychiatric impairment, and actual level of 
work impairment or functional impairment 
due to PTSD, and address the extent to 
which disability complained-of by the 
Veteran is supportable by the medical 
evidence.  Again, the examiner should take 
care to distinguish level of psychiatric 
impairment due to PTSD from impairments due 
to status post stroke, any personality 
disorders, other physical ailments, 
malingering for secondary gain, or other 
causes.  Objective evidence and historical 
records (other than the February 2010 
examination findings) should be looked to 
as a check on the veracity of current 
findings, and as guideposts for attributing 
symptoms or dysfunction to PTSD versus 
other causes.  

d.  As to the Veteran's capacity to work, 
consider his past employment and other 
medical causes (including stroke) for lost 
work.  Address the degree to which PTSD 
precludes employment, versus other factors 
affecting his employment status.

e.  Provide a rationale based on 
consideration of the evidence of record for 
all opinions given.  If any question cannot 
be answered without resorting to pure 
speculation, the examiner should so state, 
and explain why this is so.

3.  Thereafter, the issue of what initial ratings 
are warranted for the Veteran's service-connected 
PTSD should be readjudicated by the RO or AMC.  
Because this is an initial rating claim, all PTSD 
initial ratings should be reviewed, beginning 
from the February 20, 2004, effective date of 
service connection, with due consideration of the 
appropriateness of any staged ratings, pursuant 
to Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Because the Board has rejected the 
February 2010 VA examination upon which the 
assigned 50 percent rating effective from 
February 5, 2010, was based, that rating should 
be revisited by the RO or AMC, based on more 
reliable evidence within the newly developed 
record.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and afforded 
the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

